     Case: 1:17-cr-00513-CAB Doc #: 255 Filed: 04/19/19 1 of 7. PageID #: 1986



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


UNITED STATES OF AMERICA                       : CASE NO. 1:17-CR-00513-014
                                               :
               Plaintiff,                      : JUDGE CHRISTOPHER A. BOYKO
                                               :
       vs.                                     :
                                               :
THOMAS LOPEZ                                   : SENTENCING MEMORANDUM
                                               :
               Defendant.                      :


       Now comes the Defendant, Thomas Lopez, by and through Counsel, and hereby submits

this Sentencing Memorandum for consideration by this Honorable Court when imposing sentence

upon Mr. Lopez. Furthermore, Mr. Lopez respectfully requests that if this Honorable Court

accepts the probation department’s guideline calculations without intent to depart or otherwise

sentence outside said guideline calculations that Mr. Lopez be given the opportunity to withdraw

his previously entered guilty plea in this matter.

                                              FACTS

       On December 6, 2017, Mr. Lopez was indicted in the instant matter with fourteen co-

defendants. He was charged with the following: one count of Conspiracy to Distribute Controlled

Substances in violation of 21 U.S.C. § 841(a)(1) and 21 U.S.C. § 846 (Count 1 of the indictment);

and one count of Use of a Communication Facility to Facilitate Drug Trafficking in violation of

21 U.S.C. § 843(b) (Count 16 of the indictment). The conduct serving as the basis of the indictment

against Mr. Lopez occurred from November 29, 2016 through December 3, 2016. During this

five-day period, Mr. Lopez’s alleged involvement with the conspiracy was via telephone calls

during which he acted as an intermediary for two other co-conspirators. Mr. Lopez was arrested

on December 7, 2017 and has been detained without issue since his arrest.
    Case: 1:17-cr-00513-CAB Doc #: 255 Filed: 04/19/19 2 of 7. PageID #: 1987




       During the pendency of this matter, the government, pursuant to 21 U.S.C. § 851(a)(1),

filed a notice of prior felony drug conviction, thus invoking penalty enhancement set forth in 21

U.S.C. § 841(b). Ultimately, the effect of this notice was to raise the maximum potential

imprisonment for Count 1 from twenty years to thirty years, raise the potential maximum fine from

$1,000,000 to $2,000,000, and impose a mandatory minimum of six years of supervised release.

       On January 14, 2019, Mr. Lopez entered into a plea agreement and pled guilty to Count 1

of the indictment. A presentence investigation report was prepared in this matter. Based upon that

report, he was determined to be a career offender, meaning he has a criminal history category of

VI and a total offense level of 31. Pursuant to the Guidelines, Mr. Lopez now faces an advisory

guideline sentence of 188 to 235 months of imprisonment.

                             IMPACT OF PLEA AGREEMENT

       Pursuant to the plea agreement in this matter, Mr. Lopez pled guilty to Count 1 of the

indictment and Count 16 was dismissed. In the agreement, the parties stipulated that the base

offense level in this matter was 20. The government agreed that Mr. Lopez accepted responsibility

for his actions in a timely manner and recommended a three-level reduction based on this conduct,

moving the offense level to 17. The plea agreement also required that neither party would

recommend or suggest to the Court that any further departure or variance in sentencing. Plea

Agreement, ¶ 15. Given the plea agreement and Mr. Lopez’s expected criminal history category

of IV, Mr. Lopez entered into the agreement with the expectation that guideline range for this

offense was thirty-seven to forty-six months.

       However, the plea agreement did not include a provision indicating that Mr. Lopez would

agree to an adjusted base offense level of 34 if he was found to be a career offender. As stated




                                                2
    Case: 1:17-cr-00513-CAB Doc #: 255 Filed: 04/19/19 3 of 7. PageID #: 1988




above, Mr. Lopez was found to be a career offender, thus creating a significant increase in the base

offense level, which was not contemplated in the plea agreement.

       In United States v. Taylor, 200114 Fed. Appx. 5462001, WL 814942 (6th Cir. 2001), the

Court noted, A once a district court accepts a plea agreement, this court considers the agreement a

contract and analyzes the obligations of the parties under general contract principles. See United

States v. Mandell, 905 F.2d 970, 973 (6th Cir.1990). What the parties agreed to in a plea

agreement presents a question of fact that is reviewed for clear error. See United States v.

Edgecomb, 910 F.2d 1309, 1314 (6th Cir.1990). Whether the government's conduct violated a

plea agreement is a question of law that is reviewed de novo. See United States v. Wells, 211

F.3d 988, 995 (6th Cir.2000)@ The court in Taylor continued stating, AThe Supreme Court has

stated that >Awhen a plea rests in any significant degree on a promise or agreement of the

prosecutor, so that it can be said to be part of the inducement or consideration, such promise

must be fulfilled.@= Santobello v. New York, 404 U.S. 257, 262, 92 S.Ct. 495, 30 L.Ed.2d 427

(1971). Id.

        Given the parameters of the plea agreement, despite Mr. Lopez’s limited role in this

conspiracy and his forthright acceptance of responsibility, he is now unable to advocate for himself

and request any kind of variance below the now inflated advisory guideline range were the Court

to accept the probation department’s guideline calculations.

                     THE PRESENTENCE INVESTIGATION REPORT
       On March 12, 2019, Pretrial Services and Probation issued the presentence investigation

report relative to Mr. Lopez. The probation department determined Mr. Lopez’s base offense level

to be 20, pursuant to U.S.S.G. § 2D1.1. As discussed in the plea agreement, Mr. Lopez was given

a three-level reduction for timely acceptance of responsibility pursuant to U.S.S.G. § 3E1.1(a)-(b).

However, the probation department applied a Chapter Four Enhance to Mr. Lopez’s offense level

                                                 3
    Case: 1:17-cr-00513-CAB Doc #: 255 Filed: 04/19/19 4 of 7. PageID #: 1989




pursuant to U.S.S.G. § 4B1.1(b)(2), as Mr. Lopez was determined to be a career offender.

Ultimately, this enhancement increased the advisory guideline range in this matter from a range of

thirty-seven to forty-six months to a range of 188 to 235 months of imprisonment.

       On March 30, 2019, defense counsel filed objections to the presentence investigation

report, arguing that Mr. Lopez’s criminal history was overstated by the finding that Mr. Lopez is

a career offender, and that such finding drastically altered the sentencing parameters set forth in

the plea agreement. Mr. Lopez’s subtotal criminal history score was calculated as five, with the

total criminal history score being seven. Presentence Investigation, ¶ 156-58. Without the career

offender enhancement, Mr. Lopez’s criminal history category is IV.             However, with the

enhancement, Mr. Lopez is now placed in the highest level of criminal history category, VI. This

enhancement essentially caused a fivefold increase in the advisory guideline range in this matter.

       The probation department did acknowledge in its final report that the offense level

computed in the report did not reflect the offense level contemplated in the plea agreement. The

report stated that “if the Court determines there are no valid grounds for a departure or a sentence

outside of the guidelines, and adopts the probation officer’s guideline calculation, the Court may

need to consider giving the defendant an opportunity to withdraw from the guilty plea.”

Presentence Investigation Report, ¶ 191.

 REQUEST TO APPLY GUIDELINES SET FORTH IN THE PLEA AGREEMENT OR
IN THE ALTERNATIVE, WITHDRAW THE PREVIOUSLY ENTERED GUILTY PLEA

       In the matter at bar, Mr. Lopez respectfully requests this Honorable Court apply the

advisory sentencing guidelines for a base offense level of 20 as contemplated in the plea

agreement. Pursuant to the agreement, both parties agreed that a base offense level of 20

represented the correct computation of the applicable offense level. Plea Agreement, ¶ 18. Both

parties also agreed that Mr. Lopez was entitled to a three-level reduction for acceptance of

                                                 4
    Case: 1:17-cr-00513-CAB Doc #: 255 Filed: 04/19/19 5 of 7. PageID #: 1990




responsibility. Plea Agreement, ¶ 19. There is no stipulation within the agreement that Mr. Lopez

would be subject to a fourteen-level increase in his base offense level were he found to be a career

offender. Had this been a condition of the plea agreement, it should have been included in writing,

as the government has done in other matters. Given that this significant increase is not part of the

plea agreement and Mr. Lopez attempted to take responsibility for his actions in a timely manner,

Mr. Lopez respectfully asks this Honorable Court apply the adjusted offense level of 17 for

sentencing purposes and sentence within the advisory guideline range of thirty-six to forty-six

months.

       If this Court were to adopt the probation department’s guideline calculations, Mr. Lopez

respectfully requests he be allowed to withdraw his plea in this matter. Pursuant to Fed. R. Crim.

P. 11(d)(2), “a defendant may withdraw a plea of guilty or nolo contendere after the court accepts

the plea, but before it imposes sentence if the court rejects a plea agreement under 11(c)(5) or the

defendant can show a fair and just reason for requesting the withdrawal.” “The purpose of Rule

11(d) is to allow a ‘hastily entered plea made with unsure heart and confused mind to be undone,

not to allow a defendant to make a tactical decision to enter a plea, wait several weeks, and then

obtain a withdrawal if he believes that he made a bad choice in pleading guilty.’” United States v.

Dixon, 479 F.3d 431, 436 (6th Cir. 2007) (quoting United States v. Alexander, 948 F.2d 1002,

1004 (6th Cir. 1991)). In determining whether a defendant has shown “a fair and just reason,” a

court must consider the totality of the circumstances, including the following factors:

               (1) the amount of time that elapsed between the plea and
               the motion to withdraw it; (2) the presence (or absence) of a valid
               reason for the failure to move for withdrawal earlier in the
               proceedings; (3) whether the defendant has asserted or maintained
               his innocence; (4) the circumstances underlying the entry of the
               guilty plea; (5) the defendant's nature and background; (6) the
               degree to which the defendant has had prior experience with the



                                                 5
    Case: 1:17-cr-00513-CAB Doc #: 255 Filed: 04/19/19 6 of 7. PageID #: 1991




               criminal justice system; and (7) potential prejudice to the
               government if the motion to withdraw is granted.

United States v. Bashara, 27 F.3d 1174, 1181 (6th Cir. 1994), superseded in part by statute on

other grounds as stated in United States v. Caseslorente, 220 F.3d 727, 734-35 (6th Cir.

2000). “These factors represent ‘a general, non-exclusive list and no one factor is

controlling.’” United States v. Goddard, 638 F.3d 490, 494 (6th Cir. 2011) (quoting United States

v. Bazzi, 94 F.3d 1025, 1027 (6th Cir. 1996)).

       In the matter at bar, Mr. Lopez would not be attempting to withdraw his plea because he

believes he made a bad choice.        He would withdraw his plea because the circumstances

surrounding the plea have changed significantly. Mr. Lopez entered his guilty plea on January 14,

2019. The probation department filed its final presentence investigation report on April 8, 2019.

Given that the probation department did not recalculate Mr. Lopez’s offense level and advisory

guidelines range based on the objections filed by counsel, Mr. Lopez has not waited an inordinate

amount of time to raise this issue. Within two weeks of receipt of final presentence report, Mr.

Lopez is raising this issue with the Court.

       Given the significant change in circumstances that have occurred since Mr. Lopez entered

his guilty plea, he has a fair and just reason for requesting the withdrawal. As such, Mr. Lopez

respectfully requests that if this Honorable Court were to adopt the calculations set forth in the

presentence investigation report, instead of those set forth in the plea agreement, he be allowed to

withdraw his previously entered guilty plea.

       A breached plea agreement may be remedied by either specific performance of the

agreement or by allowing the defendant to withdraw the plea. Santobello v. New York, 404 U.S.

257, 262-63, 30 L. Ed. 2d 427, 92 S. Ct. 495 (1971). Mr. Lopez respectfully requests he be




                                                 6
        Case: 1:17-cr-00513-CAB Doc #: 255 Filed: 04/19/19 7 of 7. PageID #: 1992




sentenced pursuant to the terms of the plea agreement, or he should be allowed to withdraw his

plea.


                                               Respectfully submitted,

                                               \S\ JOSEPH P. MORSE__________
                                               JOSEPH P. MORSE (0073298)
                                               323 W. Lakeside Avenue, #300
                                               Cleveland, OH 44113
                                               Telephone: (216) 241-0520
                                               Email: jpm@jmorse-law.com
                                               Attorney for Defendant



                                  CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing was filed electronically on this 19th day of

April, 2019. Notice of this filing will be sent to all parties by operation of the Court’s electronic

filing system and can be accessed through said system.

                                               \S\ JOSEPH P. MORSE__________
                                               JOSEPH P. MORSE
                                               Attorney for Defendant




                                                  7
